SENTENCIA.
En la Ciudad de San Juan de Puerto Rico, á veinte y siete de Junio de mil novecientos dos, en los autos promo-vidos ante el Tribunal de Distrito de Ponce por Doña Leonor María y Doña Juana Josefa Mejía Rodríguez, para que se declare en concurso voluntario la testamentaría de Don Francisco Mejía Rodríguez, cuyos autos penden ante Nos en virtud de recurso de casación por infracción de ley, interpuesto por los promoventes.— Resultando: Que en escrito de diez y seis de Diciembre del año próximo pasado Doña Leonor María y Doña Juana Josefa Mejía Rodríguez solicitaron ante el Tribunal de Distrito de Ponce fuese declarada en concurso voluntario de acreedores la testamen-taría de Don Francisco Mejía Rodríguez, del que habían sido declaradas herederas ab intestato por auto de dos de Agosto del mismo año, y cuya herencia tenían aceptada á beneficio de inventario, habiendo acompañado á su instan-cia certificación del mencionado auto, relación de todos los bienes dejados por el difunto Mejía, un estado de las deudas del mismo y una memoria de las causas que motivaban el concurso. — Resultando: Que el mencionado Tribunal acordó en providencia de treinta y uno de Diciembre citado informara el Secretario si por la oficina á su cargo cursa-ban algunos autos sobre prevención de la testamentaría ó ab intestato de Don Francisco Mejía Rodríguez y traído ese informe, aparece que por la referida Secretaría no cursan el ab intestato ni la testamentaría de Mejía, pues sólo existen un expediente sobre declaratoria de herederos de Mejía, promovido por sus hijas Doña Leonor María y Doña Juana Josefa, otro expediente instado por éstas sobre aceptación de la herencia de su padre á beneficio de inventario.— Resultando: Que por auto de nueve de Enero siguiente *574el mismo Tribunal declaró no haber lugar al concurso solicitado por no existir testamentaría alguna que pudiera ser objeto del mismo; y en su virtud las promoventes suplicaron entonces que se hubiera por solicitado al con-curso voluntario del ab intestato de Don Francisco Mejía Rodríguez, á cuyo escrito recayó auto en veinte y dos del propio Enero declarando sin lugar la nueva pretensión por no haberse prevenido juicio alguno ab intestato del repetido Mejía. — Resultando: Que de ese auto pidieron reposición Doña Leonor María y Doña Juana Josefa Mejía, habiendo sido denegada por otro de cinco de Febrero, contra el'que ha sido interpuesto recurso de casación por infracción de ley, autorizado por los números 1 y 7 del artículo 1,690 de la Ley de Enjuiciamiento Civil, citándose las disposiciones legales que en sentir de las recurrentes han sido infringidas. —Visto: Siendo Ponente el Juez Asociado Don Louis Sulz-bacher. — Considerando : Que el auto recurrido no tiene el concepto de sentencia definitiva á los efectos de la casación, puesto que no deniega en términos absolutos á las recurren-tes su pretensión de que se declare en concurso el ab intestato de su legítimo padre, sino que exige para ello que exista semejante juicio, cuyo requisito puede llenarse por Doña Leonor María y Doña Juana Josefa Mejía, mediante el ejercicio del derecho que les otorgan los artículos 972 y 1,037 de la Ley de Enjuiciamiento Civil en relación con el 1,000 de la misma, por todo lo cual es inadmisible el recurso á tenor de lo dispuesto en los artículos 1,688, número 1, y 1,727, número 3, de la propia Ley de Enjuiciamiento Civil. —Fallamos: Que debemos declarar y declaramos no haber lugar á resolver el recurso de casación interpuesto á nombre de Doña Leonor María y Doña Juana Josefa Mejía Rodrí-guez, á las que condenamos en las costas; y con devolución de los autos, comuniqúese esta resolución al Tribunal de Distrito de Ponce, á los efectos consiguientes. — Así por esta nuestra sentencia, que se publicará en la Gaceta Oficial, ■ lo pronunciamos, mandamos y firmamos.
José S. Quiñones. — José C. Hernández. — José Mí1 Figue-ras. — Louis Sulzbacher. — J. H. McLeary.
Publicación. — Leída.y publicada fué la anterior sentencia por el Sr. Juez Asociado del Tribunal Supremo Don Louis Sulzbacher, celebrando audiencia pública dicho Tribunal en el día de hoy, de que como Secretario certifico, en Puerto Rico, á veinte y siete de Junio de mil novecientos dos.— Antonio F. Castro, Secretario.